Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,6-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shackelford (US 8307761) in view of Wyatt (US 4126775) and Lauchnor (US 2021/0348836) and Staub (US 3780794).
Shackelford discloses for claim 1: 1. A food holding apparatus 10 comprising: a housing 12 including an upper portion 14 having at least three food receivers arranged in a row 18, each food receiver defining a cavity with an open top (fig 1), the cavity being sized and shaped to receive a tray of food when the tray of food is inserted into the cavity from the open top(fig 1), each food receiver having a cooling conduit configured to receive refrigerant to selectively cool the tray of food when the tray of food is disposed in the cavity(abstract), and each food receiver having a heating element configured to selectively heat the tray of food when the tray of food is disposed in the cavity(abstract), the housing defining an interior(fig 4); a sled supported by the housing, the sled being slideable relative to the housing between a stored position and an access position, the sled being configured to be disposed in the interior when the sled is in the stored position and to be disposed at least partially outside the interior when the sled is in the access position; and a refrigeration system (60, fig 5) fluidly coupled to the cooling conduit of each food receiver to supply the cooling conduits with the refrigerant(c 4 l 35-60), the refrigeration system including: a compressor (60, fig 5) mounted on the sled (fig 5) and movable with the sled between the stored position and the access position; a condenser (60,fig 5) mounted on the sled and movable with the sled between the stored position and the access position; plumbing fluidly connecting the compressor, the condenser, and the cooling conduits(40A-C for each well, c 4 l 35-60), the plumbing including a first coiled flexible pipe 40A-C fluidly coupled between the compressor and the cooling conduits to permit flow of refrigerant through the first coiled flexible pipe from the cooling conduits to the compressor(fig 4,5 c 4 l 35-60 valving,col 3 l 1-10, col 1 l 40-45,citing Monroe ‘971 ,fig  9,11, shows conventional plumbing for cooling with coiled pipes 329 for wells), and the plumbing including a second coiled flexible pipe (col 1 l 40-45,citing Monroe ‘971 ,fig  9,11, shows conventional plumbing for cooling with coiled pipes 329 for wells) fluidly coupled between the condenser and the cooling conduits to permit flow of refrigerant through the second coiled flexible pipe from the condenser to the cooling conduit(fig 4,5 c 4 l 35-60 valving), the first and second coiled flexible pipes (40 valving, fig 4,5, c 4 l 35-60)being configured to expand as the sled is moved from the stored position toward the access position and configured to contract as the sled is moved from the access position toward the stored position; and a food holding apparatus temperature control system 56A-D including at least one tangible storage medium(c 4 l 35-60 refrigerant), at least one user interface(fig 2, 56A-D interface plate), and at least one temperature sensor(c 4 l 35-60 time-temperature information, sensor implicit), the food holding apparatus temperature control system being communicatively coupled to the refrigeration system and to the heating element of each food receiver(c 4 l 35-60 control 56 for each well), the food holding apparatus temperature control system being responsive to instructions stored in the at least one tangible storage medium to control a temperature of each food receiver(c 5 l 5-15), and the food holding apparatus temperature control system being responsive to instructions stored in the at least one tangible storage medium and to user input from the at least one user interface to control the refrigeration system and the heating elements to switch each food receiver between heating and cooling independently with respect to other food receivers of the at least three food receivers(fig 4,5, c 4 l 35-60).
The claim differs in that the cooling system is mounted on a movable sled.
Wyatt teaches a mobile sled for cooling in fig 8-13(c 6 l 15-35) with horizontal orientation. Shackelford teaches wheels for mobility of the unit. Lauchnor also teaches modular retrofit quench unit 2100 with quick connects that is removable in ¶¶109,111,fig 21,22. Staub teaches in fig 9 and c 4 l 10-15, c 6 l 60-c 7 l 5 complete and removable cooling unit.
The advantage is maintenance.
The references are in the same field of endeavor and address the same or similar problem.
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shackelford by having a movable sled for the cooling system as taught by Wyatt-Lauchnor-Staub for maintenance. 
6. The food holding apparatus of claim 1, wherein the housing defines an opening in communication with the interior, wherein the sled is configured to move in the opening when the sled is moved toward the stored and access positions(Wyatt fig 9-13).

7. The food holding apparatus of claim 6, wherein the sled is configured such that the compressor and condenser are disposed in the interior when the sled is in the stored position(Wyatt fig 9-13). See the rejection of claim 1 as modified for movement of the compressor and condenser.

8. The food holding apparatus of claim 7, wherein the sled is configured such that at least one of the condenser or the compressor is disposed outside of the interior when the sled is in the access position(Wyatt fig 9-13).

9. The food holding apparatus of claim 8, wherein the sled is configured such that both the compressor and condenser are disposed outside of the interior when the sled is in the access position(Wyatt fig 9-13).

10. The food holding apparatus of claim 1, wherein each food receiver includes a pan defining the cavity of said respective food receiver, an outer housing spaced apart from the pan, and insulation disposed between the pan and outer housing(c 6 l 50-65; c 4 l 50-60 insulation).

11. The food holding apparatus of claim 1, further comprising a holder configured to hold the sled in the stored position(Wyatt fig 9-13).

12. The food holding apparatus of claim 11, wherein the holder includes a tapered surface configured to engage the sled when the support is moved toward the stored position to locate the sled in the stored position(Wyatt fig 9-13, ramp 130 is tapered having 132 recesses).

13. The food holding apparatus of claim 12, wherein the holder defines a receiving space sized, shaped, and arranged to receive the sled as the sled is moved toward the stored position(Wyatt fig 9-13).

14. The food holding apparatus of claim 13, wherein the holder includes a guide configured to guide the sled into the receiving space as the sled is moved toward the stored position(Wyatt c 6 l 15-35 retainer or recess 132, ridges or guides 150, fig 9,10 so as to position connections).

15. The food holding apparatus of claim 14, wherein the holder is a first holder, the food holding apparatus further comprising a second holder configured to hold the sled in the stored position (Wyatt c 6 l 15-35 retainer or recess 132, ridges or guides 150, fig 9,10 so as to position connections, ramp 130 and recesses 132 cooperate to level the cart 144 and are all first and second holders).

16. The food holding apparatus of claim 1, further comprising a track (Wyatt 130 ) along which the sled is slideable between the stored and access positions(Wyatt fig 9-13).

17. The food holding apparatus of claim 1, wherein each food receiver includes an aluminum heat distribution plate between the heating element and the cavity of said food receiver(52 electrical resistance, Libermann c 5 l 40, implicit).

18. The food holding apparatus of claim 17, wherein each heating element comprises an electric bar heater having a serpentine shape(Libermann fig 8,implicit) .

19. The food holding apparatus of claim 1, wherein the at least three user interfaces comprises at least three touch screens, each touch screen being associated with one of the at least three food receivers(fig 2 ,56A-D).

20. The food holding apparatus of claim 1, wherein the refrigeration system includes at least three valves, each valve being associated with one of the cooling conduits, the food holding apparatus temperature control system being communicatively coupled to the at least three valves to control refrigeration of the food receivers(c 4 l 35-60).
21. (New) The food holding apparatus of claim 1, wherein the first coiled flexible pipe is coiled about a first axis and the sled is movable along a sled axis between the stored position and the access position, the first axis extending generally parallel to the sled axis. See the rejection of claim 1.

22. (New) The food holding apparatus of claim 21, wherein the second coiled flexible pipe is coiled about a second axis, the second axis extending generally parallel to the sled axis. See rejection of claim 1.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shackelford (US 8307761) in view of Wyatt (US 4126775)-Lauchnor-Staub and further in view of Frauenfeld et al (US 9916192) and Liebermann (US 5404935).

2. The food holding apparatus of claim 1, wherein the first coiled flexible pipe comprises a first plurality of hoops that are configured to be closer together relative to one another when the sled is in the stored position than when the sled is in the access position, and wherein the second coiled flexible pipe comprises a second plurality of hoops that are configured to be closer together relative to one another when the sled is in the stored position than when the sled is in the access position(fig 3,  c 4 l 5-15, coiling having hoops is implicit as fig shows multiple valves one for each food receiver).
The claim at best differs in first and second flexible coiled pipe comprising hoops. 
Frauenfeld teaches plumbing 440 attached to valves 446 with coiled flexible pipe 448 in fig 11-19 configured as a manifold for cooling food in food pans. 
Liebermann (US 5404935) teaches the coiling and connection for a cooling system in fig 14,15 (c 11 l 10-c 14 l 25).
The advantage is conventional configuration for controlling temperature of individual food pans.
The references are in the same field of endeavor and address the same or similar problem.
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shackelford-Wyatt-Lauchnor-Staub by having first and second or multiple flexible coiled pipe comprising hoops as taught by Frauenfeld and Libermann for conventional configuration for controlling temperature of individual food pans.
  
3. The food holding apparatus of claim 2, wherein the first plurality of hoops and the second plurality of hoops are connected together such that the hoops of the first and second coiled flexible pipes are configured to move with each other when the sled is moved between the stored and access positions. See the rejection of claims 1,2.

4. The food holding apparatus of claim 3, wherein the first plurality of hoops includes at least three hoops, and the second plurality of hoops includes at least three hoops.(Frauenfeld  448, fig 13)

5. The food holding apparatus of claim 2, wherein the first plurality of hoops includes a first rear hoop, and the second plurality of hoops includes a second rear hoop, the housing including a retainer connected to the first and second rear hoops, the retainer configured to retain the first and second rear hoops in position as the sled is moved toward the access position(Wyatt c 6 l 15-35 retainer or recess 132, ridges or guides 150, fig 9,10 so as to position connections).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The remarks on page 1 to first and second are not understood. Conventional cooling units have pipes for input and output of coolant and 40A-C are so constructed to operate for each well with the cooling device there below. Mounting a cooling unit for removal for service is conventional in the art since at least 1973 and using coiled coil therefor is also shown in the art applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See fig 11 White et al (US 9688179 and fig 3,7 Bohn et al (US 20170328958).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761